Exhibit 21 Legal Entity Name State of Formation K. Hovnanian at Eagle Heights, LLC AZ K. Hovnanian Building Company, LLC AZ K. Hovnanian Companies of Arizona, LLC AZ K. HOVNANIAN Developments OF ARIZONA, INC. AZ K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC AZ K. HOVNANIAN GREAT WESTERN HOMES, LLC AZ New Land Title Agency, L.L.C. AZ GTIS-HOV Positano LLC CA GTIS-HOV Rancho 79 LLC CA K. HOV IP, II, Inc. CA K. HOV IP, INC. CA K. Hovnanian at 4S, LLC CA K. Hovnanian at Acqua Vista, LLC CA K. Hovnanian at Aliso, LLC CA K. Hovnanian at Andalusia, LLC CA K. Hovnanian at Arbor Heights, LLC CA K. HOVNANIAN AT AVENUE ONE, L.L.C. CA K. Hovnanian at Bakersfield 463, L.L.C. CA K. Hovnanian at Bella Lago, LLC CA K. Hovnanian at Bridgeport, Inc. CA K. HOVNANIAN AT CAPISTRANO, L.L.C. CA K. Hovnanian at Carlsbad, LLC CA K. Hovnanian at Charter Way, LLC CA K. Hovnanian at Cielo, L.L.C. CA K. Hovnanian at Coastline, L.L.C. CA K. Hovnanian at Cortez Hill, LLC CA K. Hovnanian at Dominguez Hills, Inc. CA K. Hovnanian at Eastlake, LLC CA K. Hovnanian at El Dorado Ranch II, L.L.C. CA K. Hovnanian at El Dorado Ranch, L.L.C. CA K. Hovnanian at Encinitas Ranch, LLC CA K. Hovnanian at Evergreen, L.L.C. CA K. Hovnanian at Fiddyment Ranch, LLC CA K. Hovnanian at Fresno, LLC CA K. HOVNANIAN AT GASLAMP SQUARE, L.L.C. CA K. Hovnanian at Gilroy, LLC CA K. Hovnanian at Jaeger Ranch, LLC CA K. Hovnanian at La Costa Greens, L.L.C. CA K. Hovnanian at La Costa, LLC CA K. Hovnanian at La Habra Knolls, LLC CA K. Hovnanian at La Laguna, L.L.C. CA K. Hovnanian at Lake Rancho Viejo, LLC CA K. Hovnanian at Malan Park, L.L.C. CA K. Hovnanian at Manteca, LLC CA K. Hovnanian at Melanie Meadows, LLC CA K. Hovnanian at Menifee, LLC CA K. Hovnanian at Mosaic, LLC CA K. Hovnanian at Muirfield, LLC CA K. HOVNANIAN AT OCEAN WALK, INC. CA K. Hovnanian at Olde Orchard, LLC CA K. Hovnanian at Park Lane, LLC CA K. Hovnanian at Parkside, LLC CA K. Hovnanian at Piazza D'Oro,L.L.C. CA K. Hovnanian at Piazza Serena, L.L.C CA K. Hovnanian at Positano, LLC CA K. Hovnanian at Prado, L.L.C. CA K. Hovnanian at Rancho Santa Margarita, LLC CA K. Hovnanian at Riverbend, LLC CA K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C. CA K. Hovnanian at Sage, L.L.C. CA K. Hovnanian at Santa Nella, LLC CA K. Hovnanian at Sheldon Grove, LLC CA K. Hovnanian at Skye Isle, LLC CA K. Hovnanian at Stanton, LLC CA K. Hovnanian at Sunridge Park, LLC CA K. Hovnanian at Sycamore, Inc. CA K. Hovnanian at The Crosby, LLC CA K. Hovnanian at The Gables, LLC CA K. Hovnanian at The Preserve, LLC CA K. Hovnanian at Thompson Ranch, LLC CA K. Hovnanian at Trail Ridge, LLC CA K. Hovnanian at Valle Del Sol, LLC CA K. Hovnanian at Victorville, L.L.C. CA K. Hovnanian at Vista Del Sol, L.L.C. CA K. Hovnanian at Waterstone, LLC CA K. Hovnanian at West View Estates, L.L.C. CA K. Hovnanian at Westshore, LLC CA K. Hovnanian at Wheeler Ranch, LLC CA K. HOVNANIAN AT WINCHESTER, LLC CA K. Hovnanian at Woodcreek West, LLC CA K. Hovnanian Communities, Inc. CA K. Hovnanian Companies of California, Inc. CA K. Hovnanian Companies of Southern California, Inc. CA K. Hovnanian Companies, LLC CA K. Hovnanian Developments of California, Inc. CA K. Hovnanian Developments of New Jersey II, Inc. CA K. Hovnanian Developments of New Jersey, Inc. CA K. Hovnanian Enterprises, Inc. CA K. Hovnanian GT Investment, L.L.C. CA K. Hovnanian Homes Northern California, Inc. CA K. Hovnanian JV Holdings, L.L.C. CA K. Hovnanian JV Services Company, L.L.C. CA K. HOVNANIAN'S FOUR SEASONS AT BAKERSFIELD, L.L.C. CA K. Hovnanian's Four Seasons at Beaumont, LLC CA K. Hovnanian's Four Seasons at Hemet, LLC CA K. Hovnanian's Four Seasons at Los Banos, LLC CA K. Hovnanian's Four Seasons at Moreno Valley, L.L.C. CA K. Hovnanian's Four Seasons at Palm Springs, LLC CA K. Hovnanian's Four Seasons, LLC CA K. Hovnanian's Parkside at Towngate, L.L.C. CA SEABROOK ACCUMULATION CORPORATION CA STONEBROOK HOMES, INC. CA K. HOVNANIAN Developments OF D.C., INC. DC K. Hovnanian Homes of D.C., L.L.C. DC 77 HUDSON STREET JOINT DEVELOPMENT, L.L.C. DE AG/Hov Delray Holdings, L.L.C. DE AG/Hov Delray, L.L.C. DE GTIS-HOV Dulles Parkway Parent LLC DE GTIS-HOV Greenfield Crossing Parent LLC DE GTIS-HOV Holdings LLC DE Homebuyers Financial USA, LLC DE Hovnanian Enterprises, Inc. (PARENT COMPANY) DE HovSite Catalina LLC DE HovSite Churchill Club LLC DE HovSite Cider Grove LLC DE HovSite Firenze LLC DE HovSite Florida Holdings LLC DE HovSite Greenwood Manor LLC DE HovSite Holdings LLC DE HovSite Hunt Club LLC DE HovSite Illinois Holdings LLC DE HovSite Irish Prairie LLC DE HovSite Liberty Lakes LLC DE HovSite Monteverde 1 & 2 LLC DE HovSite Monteverde 3 & 4 LLC DE HovSite Providence LLC DE HovSite Southampton LLC DE HovWest Land Acquisition, LLC DE K. Hovnanian at Chester I, L.L.C. DE K. Hovnanian at Lawrence V, L.L.C. DE K. Hovnanian at Mansfield I, L.L.C. DE K. Hovnanian at Mansfield II, L.L.C. DE K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C. DE K. HOVNANIAN AT WAYNE, VIII, L.L.C. DE K. Hovnanian at West Windsor, L.L.C. DE K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C. DE K. HOVNANIAN Developments OF DELAWARE, INC. DE K. Hovnanian Hamptons at Oak Creek II, L.L.C. DE K. Hovnanian Homes of Delaware I, LLC DE K. HOVNANIAN HOMES OF DELAWARE, L.L.C. DE K. Hovnanian Homes of Longacre Village, L.L.C. DE K. Hovnanian HovWest Holdings, L.L.C. DE K. Hovnanian M.E. Investments, LLC DE K. Hovnanian Nassau Grove Holdings, L.L.C. DE K. Hovnanian North Central Acquisitions, L.L.C. DE K. Hovnanian North Jersey Acquisitions, L.L.C. DE K. Hovnanian Shore Acquisitions, L.L.C. DE K. Hovnanian South Jersey Acquisitions, L.L.C. DE K. Hovnanian's Four Seasons at Silver Maple Farm, L.L.C. DE MSHOV HOLDING COMPANY, L.L.C. DE Nassau Grove Enterprises, L.L.C. DE NORTH MANATEE, L.L.C. DE OLD CITY DELAWARE, L.L.C. DE OLD CITY DEVELOPMENT, INC. DE Washington Homes, Inc. DE WOODMORE RESIDENTIAL, L.L.C. DE WTC VENTURES, L.L.C. DE Eastern National Title Agency, LLC FL FIRST MORTGAGE LENDERS OF FLORIDA, L.L.C. FL HOVNANIAN Developments OF FLORIDA, INC. FL HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C. FL K. Hovnanian at Delray Beach, L.L.C. FL K. Hovnanian at Lake Burden, LLC FL K. Hovnanian Cambridge Homes, L.L.C. FL K. Hovnanian Cypress Creek, LLC FL K. HOVNANIAN FIRST HOMES, L.L.C. FL K. Hovnanian Florida Realty, L.L.C. FL K. Hovnanian Homes of Florida I, LLC FL K. Hovnanian T&C Homes at Florida, L.L.C. FL K. Hovnanian TerraLargo, LLC FL K. HOVNANIAN WINDWARD HOMES, LLC FL K. Hovnanian Developments of Georgia, Inc. GA K. Hovnanian Homes at Creekside, LLC GA K. Hovnanian Homes of Georgia, L.L.C. GA Amber Ridge, LLC IL Arbor Trails, LLC IL Glenrise Grove, L.L.C. IL K. Hovnanian at River Hills, LLC IL K. Hovnanian Developments of Illinois, Inc. IL K. Hovnanian Estates at Regency, L.L.C. IL K. Hovnanian T&C Homes at Illinois, L.L.C. IL K. Hovnanian Developments of Kentucky, Inc. KY K. Hovnanian Summit Homes of Kentucky, L.L.C. KY Founders Title Agency of Maryland, L.L.C. MD GTIS-HOV Villages at Pepper Mill LLC MD Homebuyers Financial Services, L.L.C. MD Hovnanian Land Investment Group of Maryland, L.L.C. MD Hovnanian Land Investment Group, L.L.C. MD K. Hovnanian at Roderuck, L.L.C. MD K. Hovnanian at Willow Brook, L.L.C. MD K. HOVNANIAN COMPANIES OF MARYLAND, INC. MD K. HOVNANIAN Developments OF MARYLAND, INC. MD K. Hovnanian Homes at Camp Springs, L.L.C. MD K. Hovnanian Homes at Fairwood, L.L.C. MD K. Hovnanian Homes at Forest Run, L.L.C. MD K. Hovnanian Homes at Greenway Farm Park Towns, L.L.C. MD K. Hovnanian Homes at Greenway Farm, L.L.C. MD K. Hovnanian Homes at Jones Station 1, L.L.C. MD K. Hovnanian Homes at Maxwell Place, L.L.C. MD K. Hovnanian Homes at Renaissance Plaza, L.L.C. MD K. Hovnanian Homes at Russett, L.L.C. MD K. Hovnanian Homes at the Highlands, LLC MD K. Hovnanian Homes of Maryland I, LLC MD K. Hovnanian Homes of Maryland, L.L.C. MD K. Hovnanian's Four Seasons at Kent Island Condominiums, L.L.C. MD K. Hovnanian's Four Seasons at Kent Island, L.L.C. MD K. Hovnanian's Four Seasons at St. Margarets Landing, L.L.C. MD PADDOCKS, L.L.C. MD Pine Ayr, LLC MD Ridgemore Utility, L.L.C. MD Washington Homes at Columbia Town Center, L.L.C. MD WH PROPERTIES, INC. MD Woodland Lake Condominiums at Bowie New Town, L.L.C. MD K. HOVNANIAN AT HIGHLAND SHORES, L.L.C. MN K. Hovnanian Developments of Minnesota, Inc. MN K. Hovnanian Homes of Minnesota, L.L.C. MN K. Hovnanian Liberty on Bluff Creek, LLC MN K. Hovnanian Timbres at Elm Creek, LLC MN K. Hovnanian's Four Seasons at Rush Creek II, LLC MN K. Hovnanian's Four Seasons at Rush Creek, L.L.C. MN HERITAGE PINES, L.L.C. NC K. Hovnanian Developments of North Carolina, Inc. NC K. HOVNANIAN HOMES OF NORTH CAROLINA, INC. NC K. HOVNANIAN'S FOUR SEASONS AT RENAISSANCE, L.L.C. NC PRESTON GRANDE HOMES, INC. NC WESTMINSTER HOMES, INC. NC Auddie Enterprises, L.L.C. NJ Builder Services NJ, L.L.C. NJ EASTERN TITLE AGENCY, INC. NJ F&W MECHANICAL SERVICES, L.L.C. NJ K. HOVNANIAN 77 HUDSON STREET INVESTMENTS, L.L.C. NJ K. Hovnanian Acquisitions, Inc. NJ K. HOVNANIAN AMERICAN MORTGAGE, L.L.C. NJ K. HOVNANIAN AT 77 HUDSON STREET URBAN RENEWAL COMPANY, L.L.C. NJ K. Hovnanian at Barnegat I, L.L.C. NJ K. Hovnanian at Barnegat II, L.L.C. NJ K. Hovnanian at Berkeley, L.L.C. NJ K. Hovnanian at Blue Heron Pines, L.L.C. NJ K. Hovnanian at Branchburg, L.L.C. NJ K. Hovnanian at Bridgewater I, L.L.C. NJ K. Hovnanian at Cedar Grove III, L.L.C. NJ K. Hovnanian at Cedar Grove V, L.L.C. NJ K. Hovnanian at Chesterfield, L.L.C. NJ K. Hovnanian at Clifton, L.L.C. NJ K. Hovnanian at Cranbury, L.L.C. NJ K. Hovnanian at Denville, L.L.C. NJ K. Hovnanian at Deptford Township, L.L.C. NJ K. Hovnanian at Edgewater II, L.L.C. NJ K. Hovnanian at Edgewater, L.L.C. NJ K. Hovnanian at Egg Harbor Township II, L.L.C. NJ K. Hovnanian at Egg Harbor Township, L.L.C. NJ K. Hovnanian at Fifth Avenue, L.L.C. NJ K. Hovnanian at Florence I, L.L.C. NJ K. Hovnanian at Florence II, L.L.C. NJ K. Hovnanian at Forest Meadows, L.L.C. NJ K. Hovnanian at Franklin II, L.L.C. NJ K. Hovnanian at Franklin III, LLC NJ K. Hovnanian at Franklin, L.L.C. NJ K. Hovnanian at Freehold Township, L.L.C. NJ K. Hovnanian at Great Notch, L.L.C. NJ K. Hovnanian at Guttenberg, L.L.C. NJ K. Hovnanian at Hackettstown II, L.L.C. NJ K. Hovnanian at Hamburg, L.L.C. NJ K. Hovnanian at Hawthorne, L.L.C. NJ K. Hovnanian at Howell, LLC NJ K. HOVNANIAN AT HUDSON POINTE, L.L.C. NJ K. Hovnanian at Jackson I, L.L.C. NJ K. Hovnanian at Jackson, L.L.C. NJ K. Hovnanian at Jersey City IV, L.L.C. NJ K. Hovnanian at Jersey City V Urban Renewal Company, L.L.C. NJ K. Hovnanian at Keyport, L.L.C. NJ K. Hovnanian at Little Egg Harbor Township II, L.L.C. NJ K. Hovnanian at Little Egg Harbor, L.L.C NJ K. Hovnanian at Long Hill, L.L.C. NJ K. Hovnanian at Mahwah VI, Inc. NJ K. HOVNANIAN AT MANALAPAN II, L.L.C. NJ K. Hovnanian at Manalapan III, L.L.C. NJ K. Hovnanian at Mansfield III, L.L.C. NJ K. Hovnanian at Maple Avenue, L.L.C. NJ K. Hovnanian at Marlboro Township IX, L.L.C. NJ K. Hovnanian at Marlboro Township V, L.L.C. NJ K. Hovnanian at Marlboro Township VIII, L.L.C. NJ K. Hovnanian at Marlboro VI, L.L.C. NJ K. Hovnanian at Marlboro VII, L.L.C. NJ K. Hovnanian at Mendham Township, L.L.C. NJ K. Hovnanian at Middle Township II, L.L.C. NJ K. Hovnanian at Middle Township, L.L.C. NJ K. Hovnanian at Middletown II, L.L.C. NJ K. Hovnanian at Millville I, L.L.C. NJ K. Hovnanian at Millville II, L.L.C. NJ K. Hovnanian at Monroe IV, L.L.C. NJ K. Hovnanian at Monroe NJ, L.L.C. NJ K. Hovnanian at Montgomery, LLC NJ K. Hovnanian at Montvale II, LLC NJ K. Hovnanian at Montvale, L.L.C. NJ K. Hovnanian at North Bergen. L.L.C. NJ K. Hovnanian at North Caldwell II, L.L.C. NJ K. Hovnanian at North Caldwell III, L.L.C. NJ K. Hovnanian at North Caldwell IV, L.L.C. NJ K. Hovnanian at North Haledon, L.L.C. NJ K. Hovnanian at North Wildwood, L.L.C. NJ K. Hovnanian at Northfield, L.L.C. NJ K. Hovnanian at Ocean Township, Inc NJ K. Hovnanian at Oceanport, L.L.C. NJ K. Hovnanian at Old Bridge, L.L.C. NJ K. Hovnanian at Paramus, L.L.C. NJ K. Hovnanian at Parsippany, L.L.C. NJ K. Hovnanian at Parsippany-Troy Hills, L.L.C. NJ K. Hovnanian at Pittsgrove, L.L.C. NJ K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL II, L.L.C. NJ K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL III, L.L.C. NJ K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL IV, L.L.C. NJ K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C. NJ K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VI, L.L.C. NJ K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VII, L.L.C. NJ K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C. NJ K. Hovnanian at Randolph I, L.L.C. NJ K. Hovnanian at Ridgemont, L.L.C. NJ K. Hovnanian at Sayreville, L.L.C. NJ K. Hovnanian at Scotch Plains, L.L.C. NJ K. Hovnanian at Shrewsbury, LLC NJ K. Hovnanian at Smithville, Inc. NJ K. Hovnanian at Somers Point, L.L.C. NJ K. Hovnanian at South Brunswick II, LLC NJ K. Hovnanian at South Brunswick, L.L.C. NJ K. Hovnanian at Station Square, L.L.C. NJ K. Hovnanian at The Monarch, L.L.C. NJ K. Hovnanian at Trenton II, L.L.C. NJ K. Hovnanian at Trenton Urban Renewal, L.L.C. NJ K. Hovnanian at Upper Freehold Township II, L.L.C. NJ K. Hovnanian at Upper Freehold Township III, L.L.C. NJ K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C. NJ K. HOVNANIAN AT VINELAND, L.L.C. NJ K. Hovnanian at Waldwick, LLC NJ K. Hovnanian at Warren Township, L.L.C. NJ K. Hovnanian at Washington, L.L.C. NJ K. Hovnanian at Wayne IX, L.L.C. NJ K. Hovnanian at Wildwood Bayside, L.L.C. NJ K. Hovnanian at Woolwich I, L.L.C. NJ K. Hovnanian Construction II, Inc NJ K. Hovnanian Construction III, Inc NJ K. Hovnanian Construction Management, Inc. NJ K. Hovnanian Holdings NJ, L.L.C. NJ K. HOVNANIAN INVESTMENTS, L.L.C. NJ K. Hovnanian Manalapan Acquisition, LLC NJ K. HOVNANIAN MANALAPAN INVESTMENT, L.L.C. NJ K. Hovnanian Northeast Services, L.L.C. NJ K. Hovnanian Port Imperial Urban Renewal, Inc. NJ K. Hovnanian Properties of Red Bank, Inc. NJ K. Hovnanian Southern New Jersey, L.L.C. NJ K. Hovnanian Venture I, L.L.C. NJ KHIP, L.L.C. NJ LANDARAMA, INC. NJ M&M at Chesterfield, LLC NJ M&M AT Crescent Court, L.L.C. NJ M&M AT MONROE WOODS, L.L.C. NJ M&M at West Orange, L.L.C. NJ M&M at Wheatena Urban Renewal, L.L.C. NJ Matzel & Mumford at Egg Harbor, L.L.C. NJ Matzel & Mumford at South Bound Brook Urban Renewal, L.L.C. NJ MCNJ, Inc. NJ MM-BEACHFRONT NORTH I, L.L.C. NJ MM-BEACHFRONT NORTH II, L.L.C. NJ MMIP, L.L.C. NJ Terrapin Realty, L.L.C. NJ The Matzel & Mumford Organization, Inc NJ TOWN HOMES AT MONTGOMERY, L.L.C. NJ K. Hovnanian Classics, L.L.C. NJ K. HOVNANIAN AT MONROE II, INC. NY K. Hovnanian at New Windsor, L.L.C. NY K. HOVNANIAN AT NORTHERN WESTCHESTER, INC. NY K. HOVNANIAN COMPANIES OF NEW YORK, INC. NY K. HOVNANIAN Developments OF NEW YORK, INC. NY K. Hovnanian Aberdeen, LLC OH K. Hovnanian Developments of Ohio, Inc. OH K. Hovnanian LaDue Reserve, LLC OH K. Hovnanian Monarch Grove, LLC OH K. Hovnanian Ohio Realty, L.L.C. OH K. HOVNANIAN OSTER HOMES, L.L.C. OH K. Hovnanian Summit Homes, L.L.C. OH K. Hovnanian Waterbury, LLC OH K. Hovnanian White Road, LLC OH MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C. OH MILLENNIUM TITLE AGENCY, LTD. OH Builder Services PA, L.L.C. PA Governor's Abstract Co., Inc. PA GTIS-HOV Warminster LLC PA K. Hovnanian at Allentown, L.L.C. PA K. Hovnanian at Bensalem, LLC PA K. Hovnanian at Broad and Walnut, L.L.C. PA K. HOVNANIAN AT CAMP HILL, L.L.C. PA K. Hovnanian at East Brandywine, L.L.C. PA K. Hovnanian at Hershey's Mill, Inc. PA K. Hovnanian at Lower Macungie Township I, L.L.C. PA K. Hovnanian at Lower Macungie Township II, L.L.C. PA K. Hovnanian at Lower Makefield Township I, L.L.C. PA K. Hovnanian at Lower Moreland I, L.L.C. PA K. Hovnanian at Lower Moreland II, L.L.C. PA K. Hovnanian at Middletown, LLC PA K. Hovnanian at Northampton, L.L.C. PA K. HOVNANIAN AT PHILADELPHIA I, L.L.C. PA K. HOVNANIAN AT RAPHO, L.L.C PA K. Hovnanian at Sawmill, Inc. PA K. Hovnanian at Silver Spring, L.L.C. PA K. Hovnanian at Thornbury, Inc. PA K. Hovnanian at Upper Makefield I, Inc. PA K. Hovnanian at Upper Uwchlan II, L.L.C. PA K. Hovnanian at Upper Uwchlan, L.L.C. PA K. Hovnanian Companies of Pennsylvania, Inc. PA K. Hovnanian Developments of Pennsylvania, Inc. PA K. Hovnanian Eastern Pennsylvania, L.L.C. PA K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C. PA K. Hovnanian PA Real Estate, Inc. PA K. Hovnanian Pennsylvania Acquisitions, L.L.C. PA K. Hovnanian Summit Homes of Pennsylvania, L.L.C. PA Midwest Building Products & Contractor Services of Pennsylvania, L.L.C. PA OLD CITY JOINT DEVELOPMENT, L.L.C. PA K. Hovnanian at Upper Providence, LLC PA K. Hovnanian CraftBuilt Homes of South Carolina, L.L.C. SC K. Hovnanian Developments of South Carolina, Inc. SC K. Hovnanian Four Seasons at Gold Hill, LLC SC K. Hovnanian Homes at St. James Place, LLC SC K. Hovnanian Homes of South Carolina, LLC SC HEXTER-FAIR LAND TITLE COMPANY I, INC. TX K. Hovnanian Developments of Texas, Inc. TX K. Hovnanian Fairways at Westworth, LLC TX K. Hovnanian Homes - DFW, L.L.C. TX K. Hovnanian Homes of Houston, L.L.C. TX K. Hovnanian of Houston II, L.L.C. TX PARK TITLE COMPANY, LLC TX RR HOUSTON DEVELOPERS, LLC TX RR HOUSTON DEVELOPMENT, L.P. TX COBBLESTONE SQUARE DEVELOPMENT, L.L.C. VA Dulles Coppermine, L.L.C. VA FOUNDERS TITLE AGENCY, INC. VA GTIS-HOV Festival Lakes LLC VA GTIS-HOV Leeland Station LLC VA GTIS-HOV Residences at Dulles Parkway LLC VA GTIS-HOV Residences at Greenfield Crossing LLC VA K. Hovnanian at Cameron Chase, Inc. VA K. Hovnanian at Cobblestone Square Condominiums, L.L.C. VA K. Hovnanian at Dominion Crossing, LLC VA K. Hovnanian at Lake Terrapin, L.L.C. VA K. Hovnanian at Lee Square, L.L.C. VA K. Hovnanian at Pelham's Reach, LLC VA K. Hovnanian at Seasons Landing, LLC VA K. Hovnanian at Village of Round Hill, LLC VA K. Hovnanian Developments of Virginia, Inc. VA K. Hovnanian Four Seasons @ Historic Virginia, LLC VA K. Hovnanian Homes at Cameron Station, LLC VA K. Hovnanian Homes at Willowsford Grange, LLC VA K. Hovnanian Homes of Virginia I, LLC VA K. Hovnanian Homes of Virginia, Inc. VA K. Hovnanian Summit Holdings, L.L.C. VA K. Hovnanian's Four Seasons at Ashburn Village, L.L.C. VA K. HOVNANIAN'S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C. VA K. Hovnanian's Four Seasons at New Kent Vineyards, L.L.C. VA K. Hovnanian's Four Seasons at Vint Hill, L.L.C. VA LAUREL HIGHLANDS, LLC VA WHI-REPUBLIC, LLC VA K. Hovnanian Developments of West Virginia, Inc. WV K. Hovnanian Homes of West Virginia, L.L.C. WV K. Hovnanian Summit Homes of West Virginia, L.L.C. WV Midwest Building Products & Contractor Services of West Virginia, L.L.C. WV
